Citation Nr: 0407546	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  98-06 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of injuries 
sustained in a motor vehicle accident on November 14, 1990, 
to include the issue of whether such injuries were incurred 
in line of duty or were the result of the appellant's own 
willful misconduct or abuse of alcohol or drugs.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1983 to February 1994, when he was discharged by 
reason of physical disability, without severance pay.

An administrative decision in October 1994 by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA) determined that the injuries sustained by the 
veteran in a November 1990 motor vehicle accident were not 
incurred in the line of duty but were due to the veteran's 
own willful misconduct.  A rating decision in  November 1994 
by the RO denied entitlement to service connection for 
residuals of the injuries sustained in the November 1990 
motor vehicle accident on the basis that the injuries were 
the result of the veteran's own willful misconduct.  The 
veteran, who was duly notified of the November 1994 decision 
and of his appellate rights, did not appeal the November 1994 
rating action, which became final.  See 38 U.S.C.A. § 7105 
(West 2002).  Thereafter, the veteran submitted additional 
evidence, including personal hearing testimony, in an attempt 
to reopen his claim.  By a rating decision in May 1996, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim, and the current appeal ensued, 
when the veteran appealed the May 1996 decision to the Board.  
(The Board notes that, although an RO hearing officer found 
in July 1999 that new and material evidence had been received 
to reopen the veteran's claim, the United States Court of 
Appeals for the Federal Circuit has held that before 
considering a previously adjudicated claim the Board must 
determine that new and material evidence was presented or 
secured and that an RO's determination on the issue of 
reopening is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996))

By a decision of April 13, 2000, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in March 2001, upon a motion by the Secretary 
of Veterans Affairs, vacated the Board's decision of April 
13, 2000, and remanded the matter to the Board for further 
proceedings, to include consideration of the applicability of 
the Veterans Claims Assistance Act of 2000.

By a decision in April 2002, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim.  Therefore, the veteran's appeal is before the Board 
for decision on the merits.  However, as stated below, before 
the Board may decide the veteran's appeal on the merits, a 
remand of the case to the RO is required for procedural 
reasons.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  See Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The VCAA provides, inter alia, that, upon receipt of a 
substantially complete application for benefits, VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  

The Board remanded this case to the RO in June 2003 for 
compliance with the notice provisions of the VCAA.  In July 
2003, the RO sent the veteran a VCAA notice letter.  However, 
the Board finds that the notice provided by the RO to the 
veteran in July 2003 was not in full compliance with the 
notice requirements of the VCAA.  Therefore, this case must 
again be remanded so that VA may comply fully with the notice 
requirements of the VCAA.  As noted in the Board's remand of 
June 2003, VA should notify the veteran that the evidence 
needed to substantiate his claim would be evidence that the 
injuries which he sustained in the November 1990 motor 
vehicle accident were not the result of willful misconduct or 
of the abuse of alcohol or drugs and that he is expected to 
obtain and submit such evidence needed to substantiate his 
claim, if he is able to do so.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should specifically 
advise the veteran of the evidence 
considered and the reasons and bases for 
the denial of his claim, and then, inform 
him of the nature of evidence necessary 
to substantiate his claim, what evidence 
VA will request on his behalf, and what 
evidence he is requested to provide.  

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.

3.  VA should review the claims file and 
undertake any additional notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), consistent with all governing 
legal authority.  

4.  Then, the RO should readjudicate the 
claim.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
appropriate period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this REMAND are to afford the veteran due process 
of law and to comply with the notice provisions of the VCAA.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  The veteran 
does have the right to submit additional evidence and 
argument on the matter which the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




